DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2020 is in compliance with the provisions of 37 CFR 1.97 and have been entered into the record. Accordingly, the information disclosure statements are being considered by the examiner. 
Allowable Subject Matter
Claims 3-4, 8-9, and 13-14 are allowable over the prior art, however these claims remain rejected under 35 USC 101.  Furthermore, if these claims overcome the 101 rejection, they would be allowable only if rewritten in independent form to include all the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 11-15), computer program product (claims 6-10), and system (claims 1-5) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: a resource consumption amount acquisition process of acquiring a resource consumption amount of the user; a user characteristic estimation process of estimating a utility characteristic related to a utility that the user has obtained, and a suppression characteristic of the user in which the utility decreases as the resource consumption amount increases, based on the resource consumption amount; a target calculation process of calculating a target value related to the resource consumption amount for which the user needs to cooperate based on the utility characteristic and the suppression characteristic of the user estimated by the user characteristic estimation process; a cooperation request generation process of generating cooperation request data related to reduction of the resource consumption amount for the user based on the target value calculated by the target calculation process; 37 and an output process of outputting the cooperation request data generated by the cooperation request generation process. Independent claims 6 and 11 recite the CRM and method for performing the system of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A resource management system, which manages a resource consumed by a user, comprising: a processor that executes a program; and a storage device that stores the program, wherein the processor executes…; An information processing device comprising: a processor that executes a program; a storage device that stores the program; and a communication interface, wherein the communication interface is capable of 40 communicating with a target calculation device that calculates a target value related to a resource consumption amount of a user for which the user of the information processing device needs to cooperate, and the processor executes…; a processor that executes a program; and a storage device that stores the program, the processor executing… (as recited in claims 1, 6, and 11).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A resource management system, which manages a resource consumed by a user, comprising: a processor that executes a program; and a storage device that stores the program, wherein the processor executes…; An information processing device comprising: a processor that executes a program; a storage device that stores the program; and a communication interface, wherein the communication interface is capable of 40 communicating with a target calculation device that calculates a target value related to a resource consumption amount of a user for which the user of the information processing device needs to cooperate, and the processor executes…; a processor that executes a program; and a storage device that stores the program, the processor executing… (as recited in claims 1, 6, and 11) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0014]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-5, 7-10, and 12-15) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-5“a utility characteristic estimation process of estimating the utility characteristic of the user based on the utility that the user has obtained with the resource consumption amount and a difference between the utility and a maximum utility; and a suppression characteristic estimation process of estimating the suppression characteristic such that the suppression characteristic has a slope in which a value characteristic, which is a composite function of the suppression characteristic and the utility characteristic estimated by the utility characteristic estimation process, has a maximum value of the utility with the resource consumption amount, the processor executes: an evaluation function generation process of generating an evaluation function to determine a resource consumption amount of the user, which maximizes a utility 38 of the user, based on the resource consumption amount, the maximum value of the utility in the value characteristic, and a suppliable amount from a supply source of the resource; and an evaluation function optimization process of optimizing the resource consumption amount such that the evaluation function is maximized, and in the target calculation process, the processor calculates the target value based on the resource consumption amount and an optimization result of the evaluation function optimization process; estimating a perception of the user related to consumption of the resource based on the resource consumption amount of the user, the utility characteristic, and the suppression characteristic, and in the cooperation request generation process, the processor generates the cooperation request data based on the target value and an estimation result of the user perception estimation process; estimating a suppression record which is a ratio between a monetary reason suppressing the resource consumption amount and a reason other than the monetary reason, and in the user perception estimation process, the processor estimates the perception of the user related to consumption of the resource based on the resource consumption amount of the user, the utility characteristic, the suppression characteristic, and the suppression record estimated by the suppression record estimation process; target calculation process of calculating a target value for each of one or more resource consumption devices of the user based on a resource consumption amount of each of the resource consumption devices and the target value, and generates the cooperation request data including a calculation result of the device-specific target calculation process”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (7-10 and 12-15) recite the CRM and method for performing the system of claims 2-5. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 11  is/are rejected under 35 U.S.C. 102 as being anticipated by U.S. PGPub 20100145534 (hereinafter “Forbes”) et al.
 As per claim 1, Forbes teaches a resource management system, which manages a resource consumed by a user, comprising: a processor that executes a program; and a storage device that stores the program, wherein the processor executes: (See Forbes 0030, FIG. 2)
a resource consumption amount acquisition process of acquiring a resource consumption amount of the user; Forbes 0009-0012: “Embodiments described herein utilize the Active Load Management System (ALMS) that is fully described in commonly-owned published patent application US 2009/0062970. The ALMS captures energy usage data at each service point and stores that data in a central database. This data describes all of the energy consumed by devices owned by each customer.” 
a user characteristic estimation process of estimating a utility characteristic related to a utility that the user has obtained, and a suppression characteristic of the user in which the utility decreases as the resource consumption amount increases, based on the resource consumption amount; Forbes 00012-0022: “The system includes a memory storing a database containing a plurality of customer profiles for load control events wherein each customer profile includes at least energy consumption information for a plurality of controllable energy consuming devices at an associated service point; and a server processor, cooperative with the memory, and configured for managing electrical load control events on the communications network to the plurality of service points by: generating a customer profile for each of a plurality of customers; aggregating the plurality of customer profiles into a plurality of groups based on at least one predetermined criterion; generating a candidate list of service points for load control events based on the predetermined criterion; sending a load control event to at least one selected service point in the candidate list of service points in response to an energy reduction request including a target energy savings received from the electric utility via the communications network; determining an energy savings for the plurality of controllable energy consuming devices resulting from the load control event at the selected service point; determining if the resulting energy savings is at least equal to the target energy savings; and sending the load control event to at least one selected additional service point in the candidate list of service points in order to reach the target energy savings… a customer profile, drift, and intelligent load rotation as more fully described below. A customer profile captures patterns of power consumption for each customer. The drift concept includes a method for calculating drift, which is important in estimating power savings within thermal control devices. The intelligent load rotation concept includes a method for 0055: Utilities may use energy consumption patterns to categorize or group customers for service, control event, marketing, sales, or other purposes. Other uses of energy consumption patterns are possible that determine or predict customer behavior.”
a target calculation process of calculating a target value related to the resource consumption amount for which the user needs to cooperate based on the utility characteristic and the suppression characteristic of the user estimated by the user characteristic estimation process;  a cooperation request generation process of generating cooperation request data related to reduction of the resource consumption amount for the user based on the target value calculated by the target calculation process; 37 and an output process of outputting the cooperation request data generated by the cooperation request generation process;
Forbes 0009-0012: “A load control event is sent to at least one selected service point in the candidate list of service points in response to an energy reduction request including a target energy savings received from the electric utility via the communications network. An energy savings for the plurality of controllable energy consuming devices resulting from the load control event at the selected service point is determined at the server. The server determines if the resulting energy savings is at least equal to the target energy savings. The load control event is sent to at least one selected additional service point in the candidate list of service points in order to reach the target energy savings… sending a load control event to at least one selected service point in the candidate list of service points in response to an energy reduction request including a target energy savings received from the electric utility via the communications network; determining an energy savings for the plurality of controllable energy consuming devices resulting from the load control event at the selected service point; determining if the resulting energy savings is at least equal to the target energy savings; and sending the load control event to at least one selected additional service point in the candidate list of service points in order to reach the target energy savings…0037,0054: upon receiving instructions (e.g., a "Cut" instruction) from the master event manager 106 to reduce power consumption for a specified utility, the ALC manager 108 determines which ALCs 300 and/or individually controlled devices to switch to the "OFF" state based upon present power consumption data stored in the ALD database 124. The ALC manager 108 then sends a message to each selected ALC 300 containing instructions to turn off all or some of the devices under the ALC's control…. The ALD will create a list of service points through which energy consumption can be reduced via demand side management, interruptible load, or spinning/regulation reserves. This information can be manipulated by the ALD processes to create a prioritized, rotational order of control, called "intelligent load rotation" which is described in detail below…0065-0084: The ALMS then sends a control event to the selected service point as indicated in logic block 1814, and calculates the energy savings of that control event based on drift calculation as indicated in block 1816. The algorithm then determines if more energy savings are needed to reach the savings target as indicated in decision block 1820.”
Claims 6 and 11 are directed to the CRM and method for performing the system of claim 1 above.  Since Forbes teaches the CRM and method, the same art and rationale apply.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20100145534 (hereinafter “Forbes”) et al., in view of U.S. PGPub 20110184581 to (hereinafter “Storch”) et al. 
As per claim 2, Forbes teaches all the limitations of claim 1. 
 In addition, Forbes teaches:
wherein in the user characteristic estimation process, the processor executes: a utility characteristic estimation process of estimating the utility characteristic of the user based on the utility that the user has obtained with the resource consumption amount and a difference between the utility and a maximum utility;  and a suppression characteristic estimation process of estimating the suppression characteristic such that the suppression characteristic has a slope in 
which a value characteristic, which is a composite function of the suppression characteristic and the utility characteristic estimated by the utility characteristic estimation process, has a maximum value of the utility with the resource consumption amount; and an evaluation function optimization process of optimizing the resource consumption amount such that the evaluation function is maximized, and in the target calculation process, the processor calculates the target value based on the resource consumption amount and an optimization result of the evaluation function optimization process; 
Forbes 0022: “The drift concept includes a method for calculating drift, which is important in estimating power savings within thermal control devices. The intelligent load rotation concept includes a method for selecting customers for utility-initiated control events using intelligent load rotation…0057-0064: “The embodiments described also make use of the concept of "drift." The data gathered for the customer profile is used to empirically derive the decay rate or drift, temperature slope, or a dynamic equation (f[x]) whereby the service point (or device) will have a uniquely derived "fingerprint" or energy usage pattern. Drift occurs when a climate-controlled device begins to deviate from a set point. This may occur both normally and during control events. Customers define the upper and lower boundaries of comfort in customer preferences, with the set point in  Drift may also occur during a control event. A control event is an action that reduces or terminates power consumption of a device. During a control event, a climate-controlled device will drift toward maximum or minimum control event boundaries (upper or lower) until it reaches that boundary which is normally outside the comfort boundary… drift, as well as other measurements available from the active load director data base 124, are used to create an energy consumption pattern for each service point. Additional measurements may include vacancy times, sleep times, times in which control events are permitted, as well as variability factors referred to previously.” 
Forbes may not explicitly teach the following. However, Storch teaches: 
the processor executes: an evaluation function generation process of generating an evaluation function to determine a resource consumption amount of the user, which maximizes a utility 38 of the user, based on the resource consumption amount, the maximum value of the utility in the value characteristic, and a suppliable amount from a supply source of the resource; Storch 0090: “FIG. 11 illustrates other aspects of the energy management system 400 in accordance with the invention, and is particularly directed to concepts associated with energy monitor boards and the core boards, along with their functions and communication paths to other components of the energy management system 400. More specifically, FIG. 11 illustrates an energy data path 440 in representative form, with the path including an AC or other type of power source 442. The power source 442 provides power along power lines 444 to loads 408, previously described with respect to FIG. 10. FIG. 11 further FIG. 11, there are a series of four energy monitor boards 448. Power from the power source 442 is directed through the energy monitor boards 446 to the individual loads 408. Correspondingly, each of the energy monitor boards 448 includes a communications path 456 to a core board 450. The core board 450 is connected through the system communications bus 402 to the gateway 410. From the gateway 410, communication signals can be applied over an internet path 452 to a data acquisition server ("DAS") 454, which will be described in greater detail in subsequent paragraphs herein. The number of energy monitor boards 448 which may be associated with one smart device 404 is variable. Each of the energy monitor boards 448 can be characterized as a circuit board which includes a programmed microprocessor and a computer chip. Upon power enablement, the microprocessor can load its program from flash memory and initiate instructions. The program can cause the microprocessor to communicate with the computer chip. Among another data, the computer chip can measure, in real time, the active energy of the connected load 408. This is through the connections from the energy monitor boards 448 on paths 458 to the loads 408.”
Forbes and Storch are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the [Storch 0090].
 Claims 7 and 12 are directed to the CRM and method for performing the system of claim 2 above. Since Forbes and Storch teach the CRM and method, the same art and rationale apply. 
 Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20100145534 (hereinafter “Forbes”) et al., in view of U.S. PGPub 20190165579 to (hereinafter “Ichien”) et al. 
 As per claim 5, Forbes teaches all the limitations of claim 1. 
 Forbes may not explicitly teach the following. However, Ichien teaches: 
the processor executes: an evaluation function generation process of generating an evaluation function to determine a resource consumption amount of the user, which maximizes a utility 38 of the user, based on the resource consumption amount, the maximum value of the utility in the value characteristic, and a suppliable amount from a supply source of the resource; Ichien 0008-0012: “The power management apparatus determines the control command for controlling the each power using device to be connected, based on a target value of a total power consumption of all the control segments to be connected, the degree of contribution obtained from the power monitoring control apparatus provided for the each control segment and set by the contribution degree setting means, and the priority of the each power using device obtained 0035-0037: optimum control calculation unit 301 determines the type of power control to be performed for a given power using device and transmits a control command to each power monitoring control apparatus 100 based on the determination. In this case, the optimum control calculation unit 301 determines a control command based on the information concerning the degree of contribution of each control segment stored in the storage 303, mapping representing the correspondence between control segments and power using devices, the priority of each power using device, and the target power.”
Forbes and Ichien are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Forbes with the aforementioned teachings from Ichien with a reasonable expectation of success, by adding steps that allow the software to determine device data with the motivation to more efficiently and accurately organize and analyze consumption information [Ichien 0012].
 Claims 10 and 15 are directed to the CRM and method for performing the system of claim 5 above.  Since Forbes and Ichien teach the CRM and method, the same art and rationale apply. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iwami; Taro Suresh. AIR CONDITIONING INFORMATION ESTIMATION DEVICE, CONTROL METHOD OF AIR CONDITIONING INFORMATION ESTIMATION DEVICE, AND CONTROL PROGRAM, .U.S. PGPub 20130268126The present invention relates to an air conditioning information estimation device that estimates an energy consumption amount of an air conditioner.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access